internal_revenue_service number release date index nos cc ita b9 plr-118140-00 dear date this is in reference to a form_1128 application to adopt change or retain a tax_year submitted by you requesting permission to change your accounting_period for federal_income_tax purposes from a taxable_year ending to a taxable_year ending effective you have requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the form_1128 requesting a change in accounting_period to a tax_year ending was due on or before the form was not filed within days of the due_date sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 states in part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the request for relief is filed more than days after the due_date of filing the form_1128 based on the facts and information submitted and the representations made it is held you have not demonstrated unusual and compelling circumstances for filing the application beyond days after its due_date and therefore the granting of relief under sec_301_9100-3 will prejudice the interests of the government your request for an extension of time to file the form_1128 is denied no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically set forth by the above ruling this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax and accounting s heather c maloy
